      Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 1 of 16
                                                                                                United States District Court
                                                                                                  Southern District of Texas

                                                                                                     ENTERED
                                                                                                   October 30, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                  David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

RAQUEL I. VILLARREAL,                                  §
                                                       §
           Plaintiff,                                  §
VS.                                                    § CIVIL ACTION NO. 7:19-CV-053
                                                       §
TROPICAL TEXAS BEHAVIORAL                              §
HEALTH,                                                §
                                                       §
           Defendant.                                  §

      ORDER GRANTING DEFENDANT TROPICAL TEXAS BEHAVIORAL
            HEALTH’S MOTION FOR SUMMARY JUDGEMENT

         Now before the Court is Defendant Tropical Texas Behavioral Health’s Motion for

Summary Judgement (Dkt. No. 24). After considering the Motion, the parties’ responsive

briefings (Dkt. Nos. 28, 29, 35), and the relevant law, the Court is of the opinion that

Defendant’s Motion (Dkt. No. 24) should be granted.

I.       Factual and Procedural Background

         Raquel Villarreal (“Villarreal”) filed suit in this Court on February 13, 2019, alleging that

Tropical Texas Behavioral Health (“Tropical”), Villarreal’s past employer, violated the

ADA/ADAAA and FMLA. Dkt. No. 1.1 The basic facts of the case are undisputed. Villarreal

began working for Tropical as a “Program Specialist/Licensed Professional Healing Arts

(“LPHA”),” around April 2016. Dkt. No. 32 at ¶ 6. Villarreal took FMLA leave in 2017 and

2018 to take time off to care for her minor child as well as to care for herself. Id. at ¶¶ 10–11, 13.

Villarreal is the single parent to a minor child with multiple disabilities and suffers from a mental

disability of depression herself. Id. at ¶¶ 7–8.

1
  Plaintiff additionally alleged that Defendant violated Title VII of the Civil Rights Act of 1964; however, she
abandoned this claim when she amended her pleading on May 10, 2019. Compare Dkt. No.1, with Dkt. No. 15.
1 / 16
     Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 2 of 16




         Villarreal’s most recent FMLA leave began around June 2018 and ended on July 12,

2018, when Villarreal was “notified by [Defendant] that she exhausted her FMLA leave.” Id. at ¶

13. On the day that she returned to work, July 12, 2018, Villarreal “expressed that . . . she needed

to reduce her work hours and have a flex schedule so that she could care for her daughter’s

disabilities/serious medical conditions as well as her own.” Id. at ¶ 14. Villarreal met with

Tropical’s director of human resources three times to discuss Villarreal’s employment and

possible accommodations. Id. at ¶¶ 18–20. Villarreal was given two options to accommodate her

disability: (1) she could flex her schedule in her current position if she could commit to taking no

unprotected leave for 3–4 months, id. at ⁋ 42, or (2) she could move to a similar position where

she would be paid the same salary and allowed to plan her own schedule (i.e., work a flex

schedule), id. at ⁋ 43, Ex. 1 at 239:18–24, Ex. 2 at Bates 000327. Villarreal could not commit to

taking no unprotected leave for 3–4 months and rejected the move to a vacant position. Id. at ⁋ ⁋

42–43. Following Villarreal’s final meeting with Tropical management, on July 31, 2018, she

asked if she could file a complaint as she felt Tropical staff was discriminating against her

because of her disability. Id. Later that same day, Plaintiff was terminated from her job via email.

Id. at ¶ 21.

         Plaintiff represents that she filed a complaint with the Equal Employment Opportunity

Commission on November 1, 2018, and received a Dismissal and Notice of Rights letter on

November 20, 2018. Id. at ¶¶ 4–5; Dkt. No. 1, Ex. A (Dismissal and Notice of Rights indicating

that it was mailed on November 15, 2018). Plaintiff filed this action on February 13, 2019. See

Dkt. No. 1.

         In her Second Amended Complaint (Dkt. No. 32), Villarreal alleges multiple causes of

action against Tropical, namely: (1) disability discrimination under the ADA/ADAAA, alleging


2 / 16
      Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 3 of 16




that Plaintiff was terminated at least in part due to her own disability; (2) FMLA interference;

and (3) FMLA retaliation.2 Dkt. No. 32 at ¶¶ 24–59. Tropical now moves for the Court to

dismiss Villarreal’s claims, contending that Villarreal cannot establish her claims as a matter of

law. Dkt. No. 24 at 8–9; Dkt. No. 35 (Defendant’s Supplemental Motion for Summary

Judgement). The Court will examine each of Plaintiff’s causes of action in turn.

II.      Standard of Review

         A district court must grant summary judgment when there is no genuine dispute as to any

material fact and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). A fact is material if it might affect the outcome of the lawsuit under the governing law

and is genuinely in dispute only if a reasonable jury could return a verdict for the nonmoving

party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A party moving for summary

judgment has the initial responsibility of informing the court of the basis for its motion and

identifying those portions of the pleadings and materials in the record, if any, which it believes

demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986); FED. R. CIV. P. 56(a), (c). Once the moving party carries its burden, the burden

shifts to the nonmovant to go beyond the pleadings and provide specific facts showing the

existence of a genuine issue for trial. Celotex, 477 U.S. at 324; FED. R. CIV. P. 56(c). In

conducting its review of the summary judgment record, the court “may not make credibility

determinations or weigh the evidence” and must resolve doubts and reasonable inferences

regarding the facts in favor of the nonmoving party. Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000); Anderson, 477 U.S. at 255; Dean v. City of Shreveport, 438 F.3d 448,


2
 Plaintiff previously asserted a disability discrimination by association cause of action under the ADA/ADAAA
based on her daughter’s disabilities. This Court granted Defendant’s motion to dismiss on that claim. See Dkt. No.
30. Therefore, Plaintiff’s arguments based on her daughter’s disability are not relevant to the remaining
ADA/ADAAA claim.
3 / 16
       Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 4 of 16




454 (5th Cir. 2006).     However, the nonmovant cannot satisfy its burden with “conclusory

allegations, speculation, and unsubstantiated assertions which are either entirely unsupported, or

supported by a mere scintilla of evidence.” Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229

(5th Cir. 2010); see also Brown v. City of Houston, 337 F.3d 539, 541 (5th Cir. 2003)

(“Unsubstantiated assertions, improbable inferences, and unsupported speculation are not

sufficient to defeat a motion for summary judgment.”).

III.     Evidentiary Issues

         Tropical argues that Villarreal’s affidavit attached to her summary judgement response

(Dkt. No. 28) should be struck from the record under the sham affidavit rule. Dkt. No. 29 at 13–

14. “The sham affidavit doctrine prevents a party who has been deposed from introducing an

affidavit that contradicts that person’s deposition testimony without explanation because a

nonmoving party may not manufacture a dispute of fact merely to defeat a motion for summary

judgement.” Free v. Wal-Mart La., L.L.C., 815 Fed.Appx. 765, 766 (5th Cir. 2020) (quoting Doe

ex rel. Doe v. Dall. Indep. Sch. Dist., 220 F.3d 380, 386 (5th Cir. 2000)). Here, Tropical takes

particular issue with Villarreal’s argument that Tropical “may” have miscalculated her FMLA

leave. Dkt. No. 29 at 13–14. Villarreal was deposed and, according to Tropical, never testified

that Tropical denied her use of FMLA leave. Id. at 14. Instead, Villarreal acknowledged that she

had used and exhausted her entire 12 weeks of FMLA leave and stated that she was not accusing

Tropical of incorrectly calculating her FMLA leave. Id.; see also Dkt. No. 24, Ex. 1, p. 181:2–

24, p. 131:8. The deposition transcript shows that when asked if she was ever denied FMLA to

tend to her daughter, Villarreal answered that “[Defendant] did not tell me I could not use

FMLA.” Dkt. No. 24, Ex. 1, p. 181:23–24. When asked if she had exhausted all of her FMLA

leave in July of 2018, when Defendant notified her that her leave was exhausted, Plaintiff agreed


4 / 16
      Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 5 of 16




that “yes” she had exhausted her FMLA leave at that time. Id., Ex. 1, p. 184:10–15. When asked

“[a]re you alleging in this lawsuit that [Defendant] incorrectly calculated exhaustion of your

FMLA leave?” Villarreal said she was “not saying that [Defendant] incorrectly calculated it.” Id.,

Ex. 1, p. 185:12–16. However, Villarreal’s deposition testimony was at times inconsistent with

itself. Villarreal also testified that she did not know if she disagreed with Defendant’s

calculations. Id., Ex. 1, p. 184:16–21. Villarreal said she did not know if she could trust the

calculations Tropical had communicated to her. Id., Ex. 1, p. 184:24. Therefore, Villarreal’s

assertion that Tropical “may” have miscalculated her FMLA leave is in fact consistent with the

parts of her deposition in which she indicated she had questions as to the accuracy of Tropical’s

calculations. Id., Ex. 1, p. 184:16–24. As a result, Defendant’s motion to strike Villarreal’s

affidavit is DENIED. Cf. Free, 815 Fed.Appx. at 766 (affirming application of the sham

affidavit rule where plaintiff’s affidavit introduced for the first time a statement incriminating to

the defendant when plaintiff had specifically been asked during a deposition what the defendant

had said). Whether Villarreal’s assertion that Tropical may have miscalculated her FMLA leave

creates a genuine issue for trial is discussed below in the analysis of Villarreal’s FMLA

interference claim.

IV.      ADA Claim

         The Americans with Disabilities Act (ADA) prohibits discrimination “against a qualified

individual with a disability because of the disability of such individual in regard to job

application procedures, the hiring, advancement, or discharge of employees, employee

compensation, job training, and other terms, conditions and privileges of employment.” 42

U.S.C. § 12112(a). To prevail under the ADA, Plaintiff must plead and prove that: (1) she has a

disability; (2) she is an otherwise qualified employee; and (3) she suffered an adverse


5 / 16
     Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 6 of 16




employment decision solely because of her disability. Rizzo v. Children’s World Learning Ctrs.,

Inc., 173 F.3d 254, 260 (5th Cir. 1999), on reh’g en banc, 213 F.3d 209 (5th Cir. 2000). The

Fifth Circuit has held that a plaintiff alleging a failure to accommodate a disability, like

Villarreal does here, must show that (1) plaintiff is a qualified individual with a disability; (2) the

disability and its consequential limitations were known to the employer; and (3) the employer

failed to make reasonable accommodations for such known limitations. Feist v. La., Dep’t of

Justice, Office of the Atty. Gen., 730 F.3d 450, 452 (5th Cir. 2013). Section 12112(b)(5) provides

that “to discriminate” includes “not making reasonable accommodations to the known physical

or mental limitations of an otherwise qualified individual with a disability . . . unless such

covered entity can demonstrate that the accommodation would impose an undue hardship on the

operations of the business of such covered entity. 42 U.S.C. § 12112(b)(5); Seaman v. CSPH,

Inc., 179 F.3d 297, 300 (5th Cir. 1999). Because the Court finds Villarreal has failed to establish

a genuine issue of fact as to whether Tropical failed to make reasonable accommodations for her

known limitations, it is unnecessary to analyze whether Villarreal is a qualified individual and

whether her disability and its consequential limitations were known to the employer.

         The Americans with Disabilities Act (ADA) provides that reasonable accommodations

may include “job restructuring, part-time or modified work schedules, reassignment to a vacant

position, acquisition or modification of equipment or devices, appropriate adjustment or

modifications of examinations, training materials or policies, the provision of qualified readers or

interpreters, and other similar accommodations for individuals with disabilities.” 42 U.S.C. §

12111(9)(B). “When a qualified individual with a disability requests a reasonable,

accommodation, the employer and employee should engage in flexible, interactive discussions to

determine the appropriate accommodation.” EEOC v. Agro Distribution, LLC, 555 F.3d 462, 471


6 / 16
     Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 7 of 16




(5th Cir. 2009) (citing 29 C.F.R. pt. 1630, App., § 1603.9). “[T]he employer, using a problem

solving approach, should:”

         (1) Analyze the particular job involved and determine its purpose and essential functions;
         (2) Consult with the individual with a disability to ascertain the precise job-related
             limitations imposed by the individual’s disability and how those limitations could be
             overcome with reasonable accommodation;
         (3) In consultation with the individual to be accommodated, identify potential
             accommodations and assess the effectiveness each would have in enabling the
             individual to perform the essential functions of the positions; and
         (4) Consider the preference of the individual to be accommodated and select and
             implement the accommodation that is most appropriate for both the employee and the
             employer.
Jiles v. Wright Med. Tech., Inc., 313 F.Supp.3d 822, 841 (S.D. Tex. 2018) (citing 29 C.F.R. §

1630.9, App. (Westlaw) (Interactive Guidance on Title I of the Americans with Disabilities

Act)). “[T]he ADA does not provide a right to an employee’s preferred accommodation but only

to a reasonable accommodation. Kitchen v. BASF, 952 F.3d 247, 254 (5th Cir. 2020) (citing

EEOC, 555 F.3d at 471 (5th Cir. 2009)).

         Consistent attendance is the essential duty that Villarreal’s disability prevented her from

accomplishing. Rogers v. Int’l Marine Terminals, Inc., 87 F.3d 755, 759 (5th Cir. 1996) (holding

an essential element of any job is the ability to appear for work and to complete assignments

within a reasonable period of time) (citing Tyndall v. Nat’l Educ. Ctrs., Inc. of Cal., 31 F.3d 209,

213 (4th Cir. 1994); Carr v. Reno, 23 F.3d 525, 530 (D.C. Cir. 1994)). Villarreal and Tropical

management communicated multiple times about potential accommodations and Villarreal met

with HR Director Odilia Arredondo on July 25th and Ms. Arredondo and multiple supervisors on

July 27th and 31st. See Dkt. No. 28, Ex. 1 at p. 230:22–232:4, p. 233:25–234:2, p. 247:21–248:24,

Ex. 17E at Bates 000049–50. Villarreal suggested a flex schedule of 30, 33, or 35 hours per week

as an accommodation. Id., Ex. 1 at 237:7–16. Tropical told Villarreal they would approve her

flex schedule request if she could commit to taking no unprotected leave for 3–4 months. Id.

7 / 16
      Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 8 of 16




Villarreal could not agree to this condition, as she admitted she would still have to periodically

miss work despite having no protected leave left. Id. Defendant then offered to move Villarreal

to a similar position where she would be paid the same salary and allowed to plan her own

schedule, giving Villarreal the flex schedule she wanted. Id., Ex. 1 at 239:18–24, Ex. 2 at Bates

000327 (job description of new LPHA position listing shift as “flex schedule”). This new

position involved seeing patients in the community instead of in the office. Id., Ex. 1 at 238:18–

19. Villarreal claims this was not a reasonable accommodation because Tropical knew she could

not accept the new position “given her mental state, medication, and treatment.” Id. at 26.

According to Villarreal, her medication made her drowsy and her doctor had warned her not to

drive while taking it. Id., Ex. 1 at 240:20–241:19. However, Villarreal provides no supporting

evidence of this restriction. Villarreal makes no claim that she was not driving herself to and

from work and doctor’s appointments. The only evidence before the Court relating to Villarreal’s

medical limitations makes no mention of an inability to drive while on medication. Id., Ex. 2 at

Bates 000323–26 (June 2018 doctor’s note), Bates 000328–331 (July 2018 doctor’s note).

Villarreal submitted two documents, in the June and July of 2018 respectively, acknowledging

Villarreal suffered from depression. The June 2018 doctor’s note stated that Villarreal was not

limited in the job activities she could perform but that she may need a reduced schedule, which

she should discuss with her supervisors. Dkt. No. 24, Ex. 14 at 3–4. The July 2018 doctor’s note

stated that while Plaintiff would likely have episodic flare-ups preventing her from performing

her job functions, it would not be medically necessary for her to be absent from work during the

flare-ups but that she would need an appointment with a doctor. Id.

         The evidence shows that Villarreal did not want to move positions.3 That is not enough to


3
 Villarreal refers to this new position as a “demotion.” However, she provides no explanation at all as to how the
position was a demotion. See Dkt. No. 28 at 7, 21, 22 (Plaintiff’s summary judgement response); Dkt. No. 32 at 6
8 / 16
      Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 9 of 16




create a fact issue as to the reasonableness of Tropical’s proposed accommodation. Kitchen 952

F.3d at 254 (“[T]he ADA does not provide a right to an employee’s preferred accommodation

but only to a reasonable accommodation.”). Reassignment of an employee to a vacant position is

listed as a reasonable accommodation under the ADA. 42 U.S.C. § 12111(9)(B). Villarreal has

failed to provide any evidence establishing a fact issue as to why reassignment options provided

by Tropical would have been unreasonable in her case. Therefore, her ADA claim cannot stand

and Tropical is entitled to summary judgement on this issue. See Feist, 730 F.3d at 452.

V.       FMLA Interference Claim

         “The [Family and Medical Leave Act (FMLA)] makes it unlawful for employers to

‘interfere with, restrain, or deny the exercise of or the attempt to exercise any right provided

under’ the Act.” Amsel v. Tex. Water Dev. Bd., 464 Fed.Appx. 395, 400–01 (5th Cir. 2012)

(quoting 29 U.S.C. § 2615(a)(1)). To establish a prima facie interference claim, Plaintiff must

show that (1) she was an eligible employee, (2) her employer was subject to the FMLA’s

requirements, (3) she was entitled to leave, (4) she gave proper notice of her intention to take

FMLA leave, (5) her employer interfered with, restrained, or denied her the benefits to which she

was entitled under the FMLA, and (6) she was prejudiced. Lanier v. Univ. of Tex. Sw. Med. Ctr.,

527 Fed.Appx. 312, 316 (5th Cir. 2013). “The term ‘interference with’ includes ‘not only

refusing to authorize FMLA leave, but discouraging an employee from using such leave.’” Bell

v. Dall. Cnty., 432 Fed.Appx. 330, 334 (5th Cir. 2011) (quoting 29 C.F.R. § 825.220(b) (2010)).

“With an interference claim, an employee must show that [she] was denied [her] entitlements

under the FMLA, or, an employer did not respect the employee’s FMLA entitlements.” Id.


(Plaintiff’s second amended complaint). Therefore, this is an unsubstantiated assertion and not legally sufficient
evidence for purposes of a motion for summary judgement. See Brown, 337 F.3d at 541 (“Unsubstantiated
assertions, improbable inferences, and unsupported speculation are not sufficient to defeat a motion for summary
judgment.”).
9 / 16
      Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 10 of 16




          To support her argument that Tropical interfered with her use of FMLA leave, Villarreal

claims that during her “last year of employment [with Defendant], she was repeatedly pressured

by supervisors that she was missing too much work and was not accumulating paid-time off

(‘PTO’). [Villarreal] was told by supervisors that [Tropical] ‘frowned upon’ employees who did

not have accumulated PTO and that it could be reason for disciplinary action or termination.”

Dkt. No. 32 at ⁋ 9. Plaintiff does not point to any specific instances of this but did present a

performance review from October 2017 in which one of the observations made was that “Mrs.

Villarreal’s attendance is a concern due to her low PTO balance.” Dkt. No. 28, Ex. 4 at Bates

000069.

          In De La Garza-Crooks v. AT&T, the Fifth Circuit addressed a similar case. The plaintiff

brought only an interference claim under the FMLA, alleging she was discouraged from using

her FMLA leave. See De La Garza-Crooks v. AT&T, 252 F.3d 436, 436 (5th Cir. 2001) (per

curiam). Ms. De La Garza-Crooks provided details of specific meetings and specific AT&T staff

who allegedly scolded her for utilizing her FMLA leave. See Brief of Appellant Linda De La

Garza-Crooks at 5–6, De La Garza-Crooks v. AT&T, 252 F.3d 436, 436 (5th Cir. 2001) (No. 00-

50969). However, the evidence showed that the defendant had never denied plaintiff any

requested FMLA leave. Because defendant had never rejected her FMLA requests and plaintiff

had taken all the FMLA leave available to her, the Fifth Circuit held plaintiff had not established

a fact issue that precluded summary judgement. De La Garza-Crooks, 252 F.3d at 436 (citing

Graham v. State Farm. Mut. Ins. Co., 193 F.3d 1274, 1274 (11th Cir. 1999). “Generally, proof of

injury under the FMLA requires evidence that the plaintiff was denied FMLA leave improperly.”

Id.




10 / 16
    Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 11 of 16




          The result is the same here. Villarreal has failed to present any evidence that she refrained

from taking FMLA leave to which she was entitled because of any actions of Tropical. To the

contrary, the record shows that Villarreal took all FMLA leave available to her during the period

relevant to this case. Although Villarreal provides evidence to show there may have been some

miscommunication at times as to how much FMLA leave she had remaining, none of her

examples question the time her leave expired. See Dkt. No. 28, Ex. 6 at Bates 000309 (email

from HR stating a balance of 205 FMLA hours on 2/2/2018); Dkt. No. 28, Ex. 6 at Bates 000459

(tracker tool showing balance of 280 FMLA hours on 2/2/2018); Dkt. No. 28, Ex. 6 at Bates

000499 (email from HR stating a balance of 379.50 FMLA hours on 1/22/2018); Dkt. No. 28,

Ex. 6 at Bates 000358 (tracker tool showing balance of 352 FMLA hours on 1/22/2018). Plaintiff

makes no attempt to calculate her actual FMLA usage. Plaintiff provides no evidence that her

leave did not actually expire on July 12, 2018 when Defendant said it was to expire, or that she

requested FMLA leave after July 12th and it was denied. Villarreal only asserts that Tropical

“may have” miscalculated her leave. Dkt. No. 28 at 4; Dkt. No. 32 at 4, 10. For its part, Tropical

provides a detailed record of Villarreal’s FMLA leave to show that Villarreal was never denied

use of FMLA leave. Dkt. No. 24 at 3, Exs. 11, 12, 17. The evidence reflects that Tropical not

only allowed Villarreal to use FMLA leave for as long as she had hours remaining, but also

allowed her to go over her statutory FMLA leave by 7.75 hours on July 12, 2018. Id. at 5.

          As a result of Villarreal’s failure to provide support that Tropical denied her FMLA leave

to which she was entitled, her accusation is conclusory and Tropical is entitled to summary

judgement in its favor on Villarreal’s FMLA interference claim. Celotex, 477 U.S. at 324; FED.

R. CIV. P. 56(c); see De La Garza-Crooks, 252 F.3d at 436 (citing Graham, 193 F.3d at 1274)

(requiring evidence that the plaintiff was denied FMLA leave improperly).


11 / 16
      Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 12 of 16




VI.       FMLA Retaliation Claim

          The FMLA, in addition to prohibiting interference, prohibits employers from

“discharg[ing] or in any other manner discriminat[ing] against any individual for exercising

FMLA-protected rights. 29 U.S.C. § 2615(a)(2). Retaliation claims under the FMLA are

analyzed under the McDonnell Douglas burden-shifting framework. Wheat v. Florida Parish

Juvenile Just. Com’n, 811 F.3d 702, 705 (5th Cir. 2016). This framework first requires the

employee to set out a prima facie case of retaliation by establishing: (1) she was protected under

the FMLA; (2) she suffered an adverse employment decision; and (3) a causal link exists

between her protected activity and the adverse action. Id. (citing Davis v. Fort Bend Cnty., 765

F.3d 480, 489–90 (5th Cir. 2014) (Title VII case); Ion v. Chevron USA, Inc., 731 F.3d 379, 390

(5th Cir. 2012) (FMLA case)). “If the employee establishes a prima facie case, the burden shifts

to the employer to state a legitimate, non-retaliatory reason for its decision. After the employer

states its reason, the burden shifts back to the employee to demonstrate that the employer’s

reason is actually a pretext for retaliation.” LeMaire v. Louisiana, 480 F.3d 383, 388–89 (5th Cir.

2007) (internal citations omitted).

          Because the Court finds that (1) Tropical has satisfied its burden of articulating a

legitimate nonretaliatory reason for termination and (2) Villarreal has failed to meet her burden

of showing pretext, the court need not decide whether Villarreal has established a prima facie

case for FMLA retaliation. Therefore, the Court will assume, without deciding, that Villarreal

has made a prima facie case under the first step of the framework.

          1. Tropical’s Nonretaliatory Reason for Termination

          To satisfy step two of the framework, Tropical’s “burden is one of production, not

persuasion; it can involve no credibility assessment.” Reeves v. Sanderson Plumbing Prods., Inc.,


12 / 16
    Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 13 of 16




530 U.S. 133, 142 (2000). Here, Tropical has clearly met its burden by producing a significant

amount of evidence to show that Villarreal was terminated for taking excessive unprotected

absences. Tropical’s company policy states “[a]n employee who takes excessive unplanned or

unexcused time off will have the appropriate time deducted from their PTO bank and may be

subject to disciplinary action up to and including termination. Dkt. No. 24, Ex. 4 at Bates

000700. Violation of company policy is a legitimate and nondiscriminatory reason for

termination. Mayberry v. Vought Aircraft Co., 55 F.3d 1086, 1091 (5th Cir. 1995); Harville v.

Tex. A&M Univ., 833 F. Supp. 3d 645, 658 (S.D. Tex. 2011) (citing Rios v. Rossotti, 252 F.3d

375, 378 (5th Cir. 2001)).

          There is ample evidence to support Tropical’s proffered reason for terminating Villarreal.

First, Odilia Arredondo’s affidavit states Villarreal missed at least a portion of work on multiple

days after exhausting her FMLA leave: July 13, 17, 18, 19, 20, 23, and 24. Dkt. No. 24, Ex. 17 at

2. Villarreal’s absences were not protected, as she had no FMLA leave, PTO, or sick leave. Id.

Much of this was confirmed by Villarreal in her deposition. Id., Ex. 1, p. 245:4–8. Plaintiff

admitted to being gone all day July 18, from 1 p.m. to 5 p.m. on July 19, from 1:30 p.m. to 5

p.m. July 23, and all day on July 24, despite having no protected leave. Id., Ex. 1, p. 245:4–8.

Second, the emails between management and HR reiterate this reasoning. On July 17, 2018,

Hildebrando Mireles, a supervisor, emailed Odilia Arredondo and Hilda Garcia the following:

“I’m having trouble with [Ms. Villarreal] being present for work consistently . . . Recently she

attained a doctor’s excuse for unapproved [leave without pay] absences to Arizona. I suspect

abuse but that is only speculation.” Dkt. No. 28, Ex. 5 at Bates 000570. On July 24, 2018, Josue

Gutierrez, also a supervisor, emailed Hildebrando Mireles after Villarreal texted him at 7:50 a.m.

that morning to say she wouldn’t be in that day: “This continues to be a trend in which [Ms.


13 / 16
    Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 14 of 16




Villarreal] advises with very short amount of time to plan . . . This continues to affect the flow

and overall production of this team.” Id., Ex. 5 at Bates 000588. Further, more emails show staff

discussing the amount of time Ms. Villarreal had taken off since her protected leave was

exhausted in July 12th and the problems her unprotected absences were causing her team. Id., Ex.

5 at Bates 000590–92. A July 31, 2018 email from Odilia Arredondo to Villarreal provides “the

agency cannot continue to allow excessive absences which you stated will be ongoing. If you are

unable to accept the option [of moving to the vacant position] presented to you this morning then

we are left with no choice but to proceed with neutral termination.” Id., Ex. 17F at Bates 000598.

An August 20, 2018 letter from Arredondo to Villarreal recounting the discussions leading up to

Villarreal’s termination stated that after Villarreal turned down the offer to move to a vacant

position, Arredondo “explained the repercussions this could have on [her] because [she] no

longer had any protected leave time.” Id., Ex. 17E at Bates 000050 (emphasis added).

          Tropical finds further support for their termination reasoning in Villarreal’s admission

that she was unable to guarantee she would not continue to take unprotected absences. Id., Ex. 17

at 3; Dkt. No. 28 at 26, Ex. 1 at 237:7–16. Tropical’s reasoning for terminating Villarreal has

remained consistent and is supported by the evidence it has provided.

          2. Villarreal’s Evidence of Pretext

          In the face of Tropical’s legitimate, nonretaliatory reason for terminating Villarreal’s

employment, the burden shifts to Villarreal to establish that Tropical’s reason for discharge was

a pretext for discrimination. LeMaire, 480 F.3d at 388–89. Pretext cannot be established by

creating only a weak issue of fact as to whether Tropical’s reason for terminating her is untrue.

See Reeves, 530 U.S. at 148. “A plaintiff may establish pretext either through evidence of

disparate treatment or by showing that the employer’s proffered explanation is false or unworthy


14 / 16
    Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 15 of 16




of credence.” Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003) (quoting Wallace v.

Methodist Hosp. Sys., 271 F.3d 212, 220 (5th Cir. 2001)) (internal quotations omitted). In either

respect, Villareal bears the burden of persuading the Court that Tropical unlawfully retaliated

against her. Id. at 378 (citing Reeves, 530 U.S. at 142).

          As evidence that Tropical retaliated against her because she sought protection under the

FMLA, Villarreal points to Tropical terminating her employment “and/or refusing to rehire or

return [her] to work with similarly situated coworkers.” Dkt. No. 32 at ⁋ 33. Plaintiff alleges that

in being fired she was treated differently than similarly situated employees who had not taken or

requested FMLA leave. Id. To support this claim, Plaintiff in her affidavit states that other

LPHAs Magdalena and Jackie were being allowed to flex their schedule. Dkt. No. 28, Ex. 6 at 6.

Plaintiff provides no details beyond this. We do not know if Magdalena or Jackie had taken

FMLA leave prior to being approved for a flex schedule or if they had excessive unprotected

absences. Therefore, the Court cannot conclude that Villarreal’s evidence creates a fact issue as

to whether she was treated disparately by being terminated after exhausting FMLA leave and

incurring unprotected absences.

          Next, relevant to the issue of whether Tropical’s proffered reason is worthy of credence,

Plaintiff points to the emails between management and HR characterizing Plaintiff as a troubled

employee and suspecting her of abusing the system. See Dkt. No. 28 at 25, Ex. 5 at Bates

000570. However, these emails were sent after Villarreal exhausted her protected leave and

complain only of Villarreal’s unprotected absences. There is no evidence that Tropical

management complained of Villarreal’s protected absence. Plaintiff also seems to argue that

Defendant’s proposing a move to a position despite allegedly knowing that Plaintiff could not

accept that position is evidence of FMLA retaliation. See Dkt. No. 28 at 26. As discussed in the


15 / 16
       Case 7:19-cv-00053 Document 40 Filed on 10/30/20 in TXSD Page 16 of 16




analysis of the ADA claim, the evidence before the Court shows this offer to move Villarreal to a

vacant position was a reasonable accommodation. The evidence shows that Tropical

management took several steps to prevent termination of Villarreal, first offering her a flex

schedule in her current position if she could commit to not missing work and then offering her a

flex schedule in a similar position. Dkt. No. 28, Ex. 1 at 237:7–16, 239:18–24. When Villarreal

failed to take steps to prevent future unprotected absences, she was terminated. Villarreal has not

provided legally sufficient evidence to create a genuine issue of fact for trial that Tropical’s

reason for discharge is not believable or otherwise unworthy of credence. Therefore, and in light

of the overwhelming evidence supporting the claim that Villarreal was terminated for excessive

unprotected absences, Tropical is entitled to summary judgment on Villarreal’s retaliation claim.

VII.      Conclusion

          Viewing the summary judgement evidence and the reasonable inferences to be drawn

therefrom in the light most favorable to Plaintiff, the Court finds there are no material issues of

fact as to Plaintiff’s claims. Thus, the Court finds that Defendant is entitled to judgement as a

matter of law. For the foregoing reasons, the Court hereby ORDERS that Defendant’s Motion

for Summary Judgement (Dkt. No. 24) is GRANTED, and Plaintiff’s claims asserted against

Defendant are DISMISSED with prejudice.


          SO ORDERED this 30th day of October, 2020, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge




16 / 16
